Title: Isaac S. Lyon to James Madison, 20 April 1834
From: Lyon, Isaac S.
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Boonten Falls, Morris Co. N. J.
                                
                                April 20th 1834
                            
                        
                         
                        I have now on hand a large collection of celebrated orations, addresses, Congressional Speeches, &c
                            upon various subjects, in pamphlet form, which I intend to have handsomely bound together into a number of choice vols.—and should be happy to obtain some of the like productions of your truly eloquent and distinguished pen, to put with them.
                            Should it be convenient, you would do me a particular favour, by forwarding me even one copy of any of the addresses which
                            you may, from time to time, have delivered—as I am particularly anxious to procure a copy of some one of your addresses, to
                            put among my private collection of native eloquence. A copy of any thing of the kind from your pen, would be most gladly
                            and thankfuly rec’d.
                        I should not have troubled you with the above request, had known of any place in this part of the country
                            where copies of any of your publick addresses might have been obtained. With high respect, your ob’nt ser’nt
                        
                        
                            
                                Isaac S. Lyon.
                            
                        
                    